EXHIBIT 10.1

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (this “Amendment”) is dated December 31,
2008 (the “Effective Date”) and is made to by and between Bioject Inc.
(“Bioject”) and Bioject Medical Technologies Inc. (“BMT”) (Bioject and BMT shall
be collectively referred to herein as the “Company”), and Richard Stout, an
individual (“Executive”) (together the “Parties”).

RECITALS

WHEREAS, the Parties entered into an Employment Agreement on or about
October 15, 2004 (the “Original Agreement”); and

WHEREAS, the Parties now want to amend the Employment Agreement.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and conditions herein set forth, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

1. Revised Section 6(b). Section 6(b) of the Original Agreement is hereby
amended and restated to read in its entirety as follows:

“(b) Severance Pay. The Company will pay Executive as severance pay, an amount
equal to one (1) year of Executive’s annual base pay at the rate in effect
immediately prior to the date of termination (hereafter “Additional Pay”) from
which payment usual and customary withholdings and deductions will be
subtracted. The Company shall pay such Additional Pay on dates generally
coinciding with its regular payroll schedule. All other compensation and
benefits shall cease on Executive’s termination date except as provided in the
Agreement. Payment of such Additional Pay shall be subject to the following:

(1) Subject to (2) and (3), payment will commence on the next regularly
scheduled Company payday.

(2) Payment is contingent on delivery of the general release described in (a)(i)
above within 60 days after Executive’s separation from service and commencement
of severance pay will be postponed not more than 60 days pending receipt of the
release.

(3) If, at the time of separation from service, Executive is a “key employee” as
defined in Section 416(i) of the Code, without regard to Section 416(i)(5) of
the Code, payment shall not commence until the first Company payday that is more
than six months after Executive’s separation from



--------------------------------------------------------------------------------

service. The Company may determine that Executive is a key employee in the event
of doubt or to avoid impractical efforts or expense to make an exact
determination, and Executive shall have no claim, rights or remedy if the
determination is not correct.

(4) If any payment is delayed under (2) or (3), the delayed payments shall be
aggregated and paid in a single sum, without adjustment for time value of money,
on the first payday that payments commence.”

2. Revise Section 9(a). Section 9(a) of the Original Agreement is hereby amended
and restated, to read in its entirety as follows:

“(a) The Company’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets and the Company shall cause any such successor
to expressly assume in writing the obligations hereunder as a condition
precedent to becoming such a successor. For all purposes under this Agreement,
the term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.”

3. Section 409A Compliance. The Original Agreement is amended to comply with
Section 409A of the Internal Revenue Code (“Code”) and shall be effective for
payments after December 31, 2008. The Agreement is intended to comply with
Section 409A of the Code and shall be interpreted in accordance with
Section 409A.

4. No Other Amendments. Except as set forth in Sections 1 - 3, the terms of the
Original Agreement are unchanged and remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BIOJECT INC. By:   /s/ Ralph Makar Name:   Ralph Makar Title:   President and
Chief Executive Officer BIOJECT MEDICAL TECHNOLOGIES INC. By:   /s/ Ralph Makar
Name:   Ralph Makar Title:   President and Chief Executive Officer /s/ Richard
Stout Richard Stout

 

2